Citation Nr: 1600240	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  13-33 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 5, 2013.


REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1997 to October 2001.

In an October 2014 decision, the Board explained the history of Board hearings (March 2011 and April 2014) and the necessity of decision by a panel composed of three Veterans Law Judges (VLJs).  That aspect of the October 2014 decision was not appealed and the Board incorporates by reference its prior analysis and the implicit factual findings.  Transcripts of the March 2011 and April 2014 hearings are associated with the claims file.

In its October 2014 decision, the Board dismissed the above-listed TDIU claim as moot.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court).  In March 2015, the Court issued an Order remanding the matter to the Board for readjudication consistent with a Joint Motion For Remand (JMR).  The JMR indicated that the Board failed to provide an adequate statement of the reasons and bases for its decision denying the Veteran's claim of entitlement to TDIU.  Importantly, the JMR, which was incorporated by reference in the Court's Order, specifically limited the issue on appeal as stated in the appealed Board decision and as stated above:  Entitlement to TDIU prior to February 5, 2013.  The matter is again before the Board subsequent to that remand.

The Board notes that, while the Veteran previously was represented by Osborne Powell, Jr., he granted a power-of-attorney in favor of Kenneth H. Dojaquez in July 2015 with regard to the claim on appeal and, as the grant was with no limitations, all other matters before VA.  The Veteran's current representative submitted a July 2015 Motion for Change in Representation in which he requested that the Board approve the change.  The Board recognizes the change in representation.

During the pendency of this appeal, the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina issued a rating decision that, in relevant part, increased to 100 percent, effective January 2014, the Veteran's disability rating for major depressive disorder (MDD), continued his 40 percent disability rating for a back disability, and decreased to noncompensable the disability rating for his traumatic brain injury (TBI) effective April 2015.  He has indicated an intent to appeal the reduction in his TBI rating.  See July 2015 Post-Remand Brief.  The issue currently before the Board is limited to the period prior to February 5, 2013, whereas the rating decision adjudicated claims made in November 2014.  The relevant periods under consideration do not overlap.  Because the TDIU claim before the Board and the increased rating and rating reduction claims decided by the RO in May 2015 involve distinct time periods, the matters are not "inextricably intertwined" and the Board may proceed to the merits of the TDIU claim currently on appeal.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims "are inextricably linked together" where a favorable decision on one "could have a significant impact" the other).

The RO should consider the July 2015 Post-Remand Brief (see footnote 1 of that submission) to be a Notice of Disagreement with respect to the May 2015 rating reduction and issue a statement of the case on that issue.  Due to the relatively brief lapse of time between the May 2015 rating decision and this Board decision, the Board will not remand the claim at this time.  See 38 C.F.R. § 19.9(c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Since the matter was last before the AOJ, new evidence, including 2015 VA examinations with respect to the Veteran's service-connected disabilities, has been associated with the record.  The Veteran is entitled to initial review of that evidence by the AOJ, so the matter must be remanded.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304(c).  While the Veteran and his attorney have waived AOJ consideration of the additional evidence they submitted, such a waiver does not extend to evidence the AOJ developed. 

The Veteran seeks entitlement to TDIU for the period prior to February 5, 2013.  The law provides that TDIU may be assigned where the schedular rating is less than total and certain percentage requirements are met.  38 C.F.R. § 4.16(a).  Here, the Veteran's service-connected major depressive disorder (MDD) alone (or in combination with his other disabilities) met the percentage requirements throughout the period on appeal.  Beginning October 23, 2008, and continuing throughout the remainder of the period under consideration, the Veteran's TBI alone also met the percentage requirements.  

Additionally, and also beginning October 23, 2008, the Veteran had a combined schedular disability rating of 100 percent.  As explained in the JMR, VA has conceded that this did not render the issue of TDIU moot, because the Veteran could be eligible for special monthly compensation (SMC) during this period if the VA awards TDIU for one or two out of his three service-connected disabilities.  See Bradley v. Peake, 22 Vet.App. 280, 293-94 (2008) (holding a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation); 38 U.S.C. § 1114(s) (providing for SMC where there is a service-connected disability rated as total and additional service-connected disability or disabilities rated as 60 percent disabling or more).

On remand, the AOJ should determine whether the Veteran is entitled to TDIU during this period such that he is eligible for TDIU based on one disability and has one or more other disabilities (not considered in granting TDIU) that are rated as 60 percent disabling which would make him eligible for SMC.  See Bradley v. Peake, 22 Vet.App. 280, 293-94 (2008); 38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).  For instance, if the AOJ were to determine that the Veteran's MDD alone caused unemployability at some point after October 23, 2008, the Veteran would have a TDIU rating for MDD plus a 70 percent TBI rating which combination of ratings would entitle him to SMC.  Bradley, 22 Vet.App. at 293-94.  Alternatively, if he was unemployable during this period only because of the combined effect of his service-connected disabilities, the matter of TDIU would be moot for this period because of the 100 percent schedular rating.  Id.

Finally, it would not be appropriate to award TDIU, and the Veteran would gain no benefit, based on the combined effect of all of his service-connected disabilities on or after October 23, 2008, because he had already been awarded a 100 percent schedular rating based on their combined effect (i.e. 70 percent for MDD; 70 percent for TBI; and 40 percent for back combine to 100 percent under 38 C.F.R. § 4.25).  See Bradley v. Peake, 22 Vet.App. 280, 293-94 (2008); 38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).  To be clear, a grant of TDIU based on MDD and TBI would leave only the 40 percent rating for the back, whereas the criteria for the SMC to which the Veteran contends he is entitled include a 100 percent rating plus another disability rated as 60 percent disabling or more.  See 38 U.S.C. § 1114(s) (providing for SMC where there is a service-connected disability rated as total and additional service-connected disability or disabilities rated as 60 percent disabling or more).

Accordingly, the case is REMANDED for the following action:

1.   Readjudicate the Veteran's claim based on the entirety of the evidence.  As discussed above, to comply with the JMR, the AOJ should determine: 

a) whether the Veteran is entitled to TDIU prior to October 23, 2008; and 

b) whether the Veteran is entitled to TDIU on and after October 23, 2008, either 
* based on a single disability alone - such that he has TDIU for one condition and one or more other disability (not considered in granting TDIU) rated as 60 percent disabling which would make him eligible for SMC.  See Bradley v. Peake, 22 Vet.App. 280, 293-94 (2008); or 
* only when considering the combined effect of his service-connected disabilities.

2.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_______________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
_______________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



